FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMON MONDRAGON-RODRIGUEZ,                       No. 07-73854
a.k.a. Ramon Mondragon Rodriguez,
                                                 Agency No. A091-745-184
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Ramon Mondragon-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1166 (9th Cir. 2008), and we deny in part and dismiss in part the petition for

review.

      Because Mondragon-Rodriguez failed to demonstrate a gross miscarriage of

justice at his prior proceedings, he may not collaterally attack his 2000 deportation

order. See Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir. 1980) (per

curiam) (“This court has consistently held that an alien cannot collaterally attack an

earlier exclusion or deportation at a subsequent deportation hearing, in the absence

of a gross miscarriage of justice at the prior proceedings.”); Alvarenga-Villalobos

v. Ashcroft, 271 F.3d 1169, 1172-73 (9th Cir. 2001) (deportation order under a

given rule of law may withstand subsequent judicial change in that rule).

      The agency did not err in determining Mondragon-Rodriguez was ineligible

for cancellation of removal where his 2000 deportation order terminated his status

as a lawful permanent resident. See 8 U.S.C. §§ 1101(a)(20), 1229b(a)(1).

      We lack jurisdiction to review the agency’s denial of Mondragon-

Rodriguez’s request for voluntary departure. See 8 U.S.C. § 1229c(f);

Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      07-73854